 



Exhibit 10.46
SETTLEMENT AND RELEASE AGREEMENT
(JUNIOR MEZZANINE)
     This SETTLEMENT AND RELEASE AGREEMENT (the “Settlement Agreement”) is made
and entered into as of June 29, 2007, by and among: (i) Technical Olympic S.A.
(“Technical Olympic”); (ii) TOUSA, Inc. f/k/a Technical Olympic USA, Inc.
(“TOUSA”); (iii) TOUSA, LLC; (iv) TOI, LLC; (v) TOUSA Homes, L.P. (“TOUSA
Homes,” and collectively with TOUSA, TOUSA, LLC and TOI, LLC, the “TOUSA
Entities”); (vi) TE/TOUSA, LLC (“TE/TOUSA”); (vii) TE/TOUSA Mezzanine Two, LLC
(“TE/TOUSA Mezz Two”); (viii) TE/TOUSA Mezzanine, LLC (“TE/TOUSA Mezz”);
(ix) TE/TOUSA Senior, LLC (“TE/TOUSA Senior”); (x) EH/Transeastern, LLC (“EHT,”
and collectively with TE/TOUSA, TE/TOUSA Mezz Two, TE/TOUSA Mezz and TE/TOUSA
Senior, the “Transeastern JV Entities”); and (xi) the lenders party to that
certain $87,500,000 Junior Mezzanine Credit Agreement (such agreement together
with all amendments, modifications, renewals thereof and all documents,
ancillary or otherwise, entered into in connection therewith are collectively
referred to herein as the “Junior Mezzanine Agreement”), dated as of August 1,
2005, by and among TE/TOUSA Mezz Two, as Borrower, Deutsche Bank Trust Company
Americas (in its individual capacity, “DBTCA”), as Administrative Agent (in such
capacity, “Junior Mezzanine Administrative Agent”), the lenders now or hereafter
a party thereto (the “Junior Mezzanine Lenders”), and Deutsche Bank Securities
Inc. (“DBSI”), as Sole Lead Arranger and Sole Book Running Manager, which is
secured by, among other assets, a pledge of the membership interests of TE/TOUSA
Mezz and TE/TOUSA Mezz Two held, respectively, by TE/TOUSA Mezz Two and TE/TOUSA
(the “Junior Mezzanine Debt”). Technical Olympic, the TOUSA Entities, the
Transeastern JV Entities, the Junior Mezzanine Administrative Agent, DBTCA,
DBSI, the Junior Mezzanine Lenders and any subsequent Person (as such term, and
each capitalized term used but not otherwise defined herein, is defined in the
Junior Mezzanine Agreement) that becomes a party hereto in accordance with the
terms hereof are each referred to herein as a “Party,” and collectively, the
“Parties.”
W I T N E S S E T H:
          WHEREAS, EHT, Transeastern Properties, Inc., Arthur J. Falcone, Edward
W. Falcone, Falcon/TEP Holdings, LLC f/k/a Falcone/Ritchie LLC
(“Falcone/Ritchie”) and certain affiliates thereof (collectively, the “Falcone
Entities”) entered into that certain Asset Purchase Agreement, dated as of
June 6, 2005 (the “Asset Purchase Agreement”), providing for, among other
things, the purchase of the homebuilding business and assets of Transeastern
Properties, Inc. and the assignment of certain rights and the assumption of
obligations under certain land bank agreements to EHT, including, without
limitation, the right to exercise certain options to purchase tracts of land
subject to those land bank agreements and build improvements thereon and the
obligation to perform certain development and other activities in connection
with such tracts of land;

1



--------------------------------------------------------------------------------



 



          WHEREAS, on or about June 6, 2005, TOUSA and DBSI entered into a
letter agreement with respect to the acquisition of the assets of Transeastern
Properties, Inc. (the “Letter Agreement”);
          WHEREAS, TE/TOUSA Senior and EHT entered into that certain
$450,000,000 Credit Agreement (the “Senior Debt”), dated as of August 1, 2005,
by and among EHT and TE/TOUSA Senior, as Borrowers, DBTCA as Administrative
Agent (in such capacity, the “Senior Predecessor Administrative Agent”), and the
lenders from time to time a party thereto (the “Senior Lenders”), which Senior
Debt is secured by liens on substantially all the assets of EHT and a pledge of
the membership interests in EHT held by TE/TOUSA Senior;
          WHEREAS, pursuant to that certain Amendment No. 2 and Administrative
Appointment, dated as of March 13, 2007, among EHT and TE/TOUSA Senior, the
Senior Predecessor Administrative Agent, and THE CIT GROUP/BUSINESS CREDIT, INC.
(“CIT”), CIT has replaced the Senior Predecessor Administrative Agent as
Administrative Agent with respect to the Senior Debt (CIT, in such capacity, the
“Senior Successor Administrative Agent”);
          WHEREAS, TE/TOUSA Mezz entered into that certain $137,500,000 Senior
Mezzanine Credit Agreement (such agreement together with all amendments,
modifications, renewals thereof and all documents, ancillary or otherwise,
entered into in connection therewith are collectively referred to herein as the
“Senior Mezzanine Agreement,” and together with the Junior Mezzanine Agreement,
the “Mezzanine Credit Agreements”), dated as of August 1, 2005, by and among
TE/TOUSA Mezz, as Borrower, DBTCA, as Administrative Agent (in such capacity,
the “Senior Mezzanine Administrative Agent”) the lenders now or hereafter a
party thereto (the “Senior Mezzanine Lenders”) and DBSI, as Sole Lead Arranger
and Sole Book Running Manager, which Senior Mezzanine Debt is secured by, among
other assets, a pledge of the membership interests of TE/TOUSA Senior held by
TE/TOUSA Mezz (the “Senior Mezzanine Debt” and together with the Junior
Mezzanine Debt, the “Mezzanine Debt”);
          WHEREAS, the Senior Mezzanine Administrative Agent and the Junior
Mezzanine Administrative Agent entered into that certain Mezzanine Intercreditor
Agreement, dated as of August 1, 2005;
          WHEREAS, TOUSA Homes, TOUSA and Falcone/Ritchie entered into certain
carve-out guaranties (each, a “Carve-Out Guaranty” and collectively, the
“Carve-Out Guaranties”), all dated as of August 1, 2005, in connection with the
issuances of the Senior Debt, the Senior Mezzanine Debt and the Junior Mezzanine
Debt;
          WHEREAS, TOUSA Homes and TOUSA entered into certain completion
guaranties (each, a “Completion Guaranty” and collectively, the “Completion
Guaranties”), all dated as of August 1, 2005, in connection with the issuances
of the Senior Debt, the Senior Mezzanine Debt, and the Junior Mezzanine Debt;
          WHEREAS, disputes have arisen among the TOUSA Entities, the
Transeastern JV Entities, the Senior Lenders, the Senior Mezzanine Lenders and
the Junior Mezzanine Lenders relating to alleged defaults under the various loan
documents executed and delivered in connection with the Senior Debt, the Senior
Mezzanine Debt and the Junior Mezzanine Debt;

2



--------------------------------------------------------------------------------



 



          WHEREAS, the Senior Predecessor Administrative Agent, the Senior
Mezzanine Administrative Agent and the Junior Mezzanine Administrative Agent
have each made demands on TOUSA and TOUSA Homes under their respective Carve-Out
Guaranties and Completion Guarantees;
          WHEREAS, on November 28, 2006, TOUSA and TOUSA Homes filed a
single-court declaratory-judgment action in the Circuit Court for the
Seventeenth Judicial District in and for Broward County, Florida, styled
Technical Olympic USA, Inc. v. Deutsche Bank Trust Company Americas et al.,
No. 06019157 (the “Florida Action”), pursuant to which TOUSA sought a
declaration that no obligations have been triggered under the Carve-Out
Guaranties and Completion Guaranties executed in connection with the Mezzanine
Credit Agreements;
          WHEREAS, on November 29, 2006, DBTCA, in its capacities the Senior
Predecessor Administrative Agent, the Senior Mezzanine Administrative Agent and
the Junior Mezzanine Administrative Agent, commenced an action in the Commercial
Division of the Supreme Court of the State of New York, styled Deutsche Bank
Trust Company Americas v. Technical Olympic USA, Inc., Index No. 06/604118 (the
“New York Action”), pursuant to which DBTCA seeks damages for the alleged breach
of the Carve-Out Guaranties and Completion Guaranties;
          WHEREAS, the following stockholder plaintiffs filed lawsuits in the
United States District Court for the Southern District of Florida seeking class
action status and alleging that TOUSA and certain of its current and former
officers violated the Securities Exchange Act of 1934 and the Securities Act of
1933: Durgin v. Technical Olympic USA, Inc. et al., No. 06-61844 (S.D. Fla.),
docketed on December 11, 2006; Henley v. Technical Olympic USA, Inc. et al., No.
06-61928 (S.D. Fla.), docketed on December 28, 2006; Jutkowitz v. Technical
Olympic USA, Inc. et al., No. 06-61938 (S.D. Fla.), docketed on December 29,
2006; Bui v. Technical Olympic USA, Inc. et al., No. 07-60009 (S.D. Fla.),
docketed on January 8, 2007 (collectively, the “Securities Lawsuits”);
          WHEREAS, the Securities Lawsuits have been consolidated and captioned
George Durgin et al. v. Technical Olympic USA, Inc. et al., No. 06-61844-CIV (as
may be amended or further consolidated from time to time, the “Securities
Litigation”);
          WHEREAS, on March 26, 2007, DBSI commenced an action in the Commercial
Division of the Supreme Court for the State of New York, County of New York,
styled Deutsche Bank Securities Inc. v. Technical Olympic USA, Inc.,
EH/Transeastern, LLC and TE/TOUSA Senior, LLC, Index No. 600974/07 (the “DBSI
Action” and together with the New York Action and the Florida Action, the “Legal
Actions”), in which DBSI, among other things, seeks a declaration that (i) it is
not liable to TOUSA for any claims made under the Letter Agreement in connection
with consummation of the Asset Purchase Agreement and (ii) TOUSA, EHT, and
TE/TOUSA Senior must indemnify DBSI and its affiliates and the Senior
Predecessor Administrative Agent from any and all liabilities relating to or
arising out of the Asset Purchase Agreement and/or DBSI’s engagement under the
Letter Agreement;
          WHEREAS, on April 27, 2007, the Florida Action was voluntarily
dismissed without prejudice by stipulation of the parties;

3



--------------------------------------------------------------------------------



 



          WHEREAS, on May 25, 2007, TOUSA filed certain counterclaims against
DBSI in connection with the DBSI Action;
          WHEREAS, the Parties have agreed to a global settlement, as set forth
in this Settlement Agreement (this “Settlement Agreement”), which shall be
effected in the manner and subject to the conditions set forth herein; and
          WHEREAS, each of the Parties has reviewed, or has had the opportunity
to review, this Settlement Agreement with the assistance of their respective
legal and financial advisors of their own choosing.
          NOW, THEREFORE, in consideration of the premises and mutual covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
     Section 1. Non-Admission of Liability. Each Party denies any and all
wrongdoing of any kind whatsoever on the part of itself, its subsidiaries,
affiliates and any related corporations or entities, and any shareholders,
officers, directors, agents, partners, or employees of any of the foregoing
entities; and denies that it or any of the foregoing persons and entities has
breached any agreement or violated any statute or provision of the common law of
any jurisdiction. Nothing contained in this Settlement Agreement is or shall in
any event be construed as or deemed to be an admission or concession of the
merit or validity of any claims asserted by the Junior Mezzanine Lenders, the
Junior Mezzanine Administrative Agent, DBTCA and/or DBSI against the TOUSA
Entities and/or the Transeastern JV Entities, on the one hand, or of any claims
asserted by the TOUSA Entities and/or the Transeastern JV Entities against the
Junior Mezzanine Lenders, the Junior Mezzanine Administrative Aget, DBTCA and/or
DBSI, on the other hand.
     Section 2. Acceptance of Consideration. Subject to the satisfaction of the
terms and conditions hereof, including, without limitation, the conditions set
forth in Section 9, without limiting the terms hereof, the Junior Mezzanine
Lenders hereby accept the consideration set forth herein, including pursuant to
Section 3 of this Settlement Agreement, in substitution, exchange and
satisfaction of all principal, interest, default interest, fees or any other
obligations whatsoever that are due and owing, or may become due and owing under
the terms and conditions of the Junior Mezzanine Agreement and all ancillary
agreements thereto (collectively, the “Junior Mezzanine Obligations”), and as a
result of such substitution, exchange and satisfaction hereby agree that all
Junior Mezzanine Obligations are hereby novated, cancelled, satisfied, retired
or otherwise terminated as a result of this Settlement Agreement upon the
occurrence of the Effective Date (as defined below).
     Section 3. Satisfaction and Discharge of All of the Junior Mezzanine Debt.
Subject to the satisfaction of the terms and conditions hereof, including,
without limitation, the conditions set forth in Section 9, without limiting the
other terms hereof, pursuant to the terms and conditions of the warrant
agreement (the “Warrant Agreement”) and the registration rights agreement for
the underlying common stock related thereto (the “Registration Rights
Agreement”), each of which is attached hereto as Exhibit A and Exhibit B,
respectively, and made part of this Settlement Agreement, on the Effective Date,
TOUSA shall issue (through TE/TOUSA or its successors or assigns) and deliver
$16.25 million of warrants acquire shares of the common stock of TOUSA to the
Junior Mezzanine Lenders.

4



--------------------------------------------------------------------------------



 



     Section 4. Release of the TOUSA Entities and the Transeastern JV Entities
by the Junior Mezzanine Lenders, the Junior Mezzanine Administrative Agent,
DBTCA and DBSI. As of the Effective Date, except with respect to the obligations
expressly contained in this Settlement Agreement and the Final Documentation (as
defined in Section 10), each of the Junior Mezzanine Lenders, the Junior
Mezzanine Administrative Agent, DBTCA and DBSI hereby release each of the TOUSA
Entities, each of the Transeastern JV Entities and each of their respective
directors, officers, managers, members, agents, employees, partners,
stockholders, attorneys, legal representatives, financial advisors, appraisers,
subsidiaries, successors, assigns and other affiliates (the “TOUSA/Transeastern
JV Released Parties”), from any and all claims, demands, rights, actions or
causes of action, liabilities, damages, losses, obligations, judgments, suits,
matters, any claims acquired as a result of subrogation or assignment and issues
of any kind or nature whatsoever, known or unknown, contingent or absolute,
suspected or unsuspected, disclosed or undisclosed, hidden or concealed, matured
or unmatured arising out of or in any way relating to the (i) Junior Mezzanine
Debt, (ii) the Junior Mezzanine Credit Agreement, (iii) the Junior Mezzanine
Obligations, including, without limitation, the Carve-Out Guaranties and the
Completion Guaranties, (iv) the acquisition of Transeastern Properties, Inc.,
(v) the Transeastern JV Entities’ operations, (vi) the Legal Actions, (vii) the
Letter Agreement and (viii) the Securities Litigation; provided, however,
(x) any and all rights to indemnification and contribution under existing
contracts or otherwise (and any defenses thereto) shall survive and be fully
exercisable as against the TOUSA/Transeastern JV Released Parties to the extent
that DBTCA, DBSI or any of their affiliates are named as parties in any capacity
(and not as third-party witnesses) as a result of any act of any of the
TOUSA/Transeastern JV Released Parties from December 11, 2006 in connection with
(a) the disclosures that are explicitly identified in the complaint or
complaints filed in the Securities Litigation as of the Effective Date or
(b) another lawsuit filed solely with respect to the disclosures that are
explicitly identified in the complaint or complaints filed in the Securities
Lawsuits as of the Effective Date (the “Related Securities Lawsuits”), (y) that
any and all claims relating to TOUSA’s $800,000,000 Amended and Restated Credit
Agreement, dated January 30, 2007 (as amended from time to time, the “Credit
Agreement”) and the indentures governing TOUSA’s Senior Notes and Subordinated
Notes (each of the foregoing capitalized terms as defined in the Credit
Agreement) (together, the “Notes”), solely to the extent that a Party hereto is
a lender under the Credit Agreement or a holder of the Notes, are expressly
reserved and (z) that any and all claims and defenses relating to the 8 1/4%
Senior Notes due 2011 issued on April 12, 2006, are expressly reserved.
     Section 5. Release of the Junior Mezzanine Lenders, the Junior Mezzanine
Administrative Agent, DBTCA and DBSI by the TOUSA Entities and the Transeastern
JV Entities. As of the Effective Date, except with respect to the obligations
expressly contained in this Settlement Agreement and the Final Documentation (as
defined in Section 10), each of the TOUSA Entities and each of the Transeastern
JV Entities hereby release each of the Junior Mezzanine Lenders, the Junior
Mezzanine Administrative Agent, DBTCA and DBSI, and their affiliates, and each
of their respective directors, officers, managers, members, agents, employees,
partners, stockholders, attorneys, legal representatives, financial advisors,
appraisers, subsidiaries, successors, assigns and other affiliates, from any and

5



--------------------------------------------------------------------------------



 



all claims, demands, rights, actions or causes of action, liabilities, damages,
losses, obligations, judgments, suits, matters, any claims acquired as a result
of subrogation or assignment and issues of any kind or nature whatsoever, known
or unknown, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, hidden or concealed, matured or unmatured arising out of or in any
way relating to the (i) Junior Mezzanine Debt, (ii) the Junior Mezzanine Credit
Agreement, (iii) the Junior Mezzanine Obligations, including, without
limitation, the Carve-Out Guaranties and the Completion Guaranties, (iv) the
acquisition of Transeastern Properties, Inc., (v) the Transeastern JV Entities’
operations, (vi) the Legal Actions, (vii) the Letter Agreement and (viii) the
Securities Litigation; provided, however, (x) that if DBTCA, DBSI or any of
their affiliates asserts a contribution claim against any TOUSA/Transeastern JV
Released Party with respect to the Securities Litigation or any Related
Securities Lawsuits in connection with the limited circumstances permitted under
Section 4(x), then any and all rights of the TOUSA Entities to assert defenses
to any such contribution claims shall survive and be fully exercisable as
against DBTCA, DBSI or any of their affiliates, (y) that any and all claims
relating to TOUSA’s Credit Agreement and the indentures governing TOUSA’s Notes,
solely to the extent that a Party hereto is a lender under the Credit Agreement
or a holder of the Notes, are expressly reserved, and (z) that any and all
claims and defenses relating to the 8 1/4% Senior Notes due 2011 issued on
April 12, 2006, are expressly reserved.
     Section 6. Representations and Warranties.
          (a) Each of the Parties severally represents and warrants to each of
the other Parties that the following statements are true and correct as of the
date hereof and as of the Effective Date:
               (1) Power and Authority. It has all requisite corporate,
partnership, or limited liability (as the case may be) power and authority to
enter into this Settlement Agreement and to carry out the actions contemplated
by, and perform its respective obligations under, this Settlement Agreement.
               (2) Authorization. The execution and delivery of this Settlement
Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary action on its part.
               (3) No Conflicts. The execution, delivery and performance by it
of this Settlement Agreement do not and shall not: (A) violate any provision of
law, rule or regulation applicable to it or its certificate of incorporation or
by-laws (or other organizational documents); or (B) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation to which it is a party or under its
certificate of incorporation or by-laws (or other organizational documents).
               (4) Governmental Consents. The execution, delivery and
performance by it of this Settlement Agreement do not and shall not require any
registration or filing with, consent or approval of, notice to or other action
with, or by, any Federal, state or other governmental authority or regulatory
body, except: (A) such filings as may be necessary and/or required for
disclosure by the U.S. Securities and Exchange Commission, the New York Stock
Exchange and applicable state securities or “blue sky” laws; and

6



--------------------------------------------------------------------------------



 



(B) in the case of the Transeastern JV Entities, other registrations, filings,
consents, approvals, notices or other actions that are reasonably necessary to
maintain permits, licenses, qualifications and governmental approvals to carry
on the businesses of the Transeastern JV Entities.
               (5) Proceedings. No order has been entered by a state or federal
court enjoining the consummation of the transactions contemplated by this
Settlement Agreement.
          (b) Each Junior Mezzanine Lender severally represents and warrants to
the TOUSA Entities and the Transeastern JV Entities that the following are true
and correct statements as of the date hereof and as of the Effective Date:
               (1) Ownership. Such Junior Mezzanine Lender is the sole
beneficial owner and/or the investment advisor or manager for the beneficial
owners of the Junior Mezzanine Debt in the principal amount of Junior Mezzanine
Debt identified on such Junior Mezzanine Lender’s signature page attached
hereto, and in each case is entitled (for its own account or for the account of
other Persons claiming through it) to all of the rights and economic benefits of
such Junior Mezzanine Debt.
               (2) Non-Transfer of Junior Mezzanine Debt Prior to the Effective
Date. Such Junior Mezzanine Lender has made no prior assignment, sale,
participation, grant, conveyance, or other transfer of, and has not entered into
any other agreement to assign, sell, participate, grant, or otherwise transfer,
in whole or in part, any portion of its right, title, or interest in the Junior
Mezzanine Debt that would render such Junior Mezzanine Lender otherwise unable
to comply with its obligations under this Settlement Agreement.
               (3) Laws. Such Junior Mezzanine Lender is (i) a sophisticated
investor with respect to the transactions described herein with sufficient
knowledge and experience in financial and business matters and is capable of
evaluating the merits and risks of owning and investing in securities similar to
the Warrants, making an informed decision with respect thereto, and evaluating
properly the terms and conditions of this Settlement Agreement, and it has made
its own analysis and decision to enter into this Settlement Agreement; and
(ii) is a “qualified institutional buyer” within the meaning of Rule 144A of the
Securities Act of 1933, as amended.
          (c) TOUSA represents and warrants to each of the Junior Mezzanine
Lenders and the Junior Mezzanine Administrative Agent that, with respect to the
Securities, the following statements are true and correct as of the date hereof
and as of the Effective Date:
               (1) There are no outstanding options, warrants or other rights to
acquire or purchase, or instruments convertible into or exchangeable for, any
equity interests of TOUSA or any of the Subsidiaries other than listed on
TOUSA’s most recent Form10-K.
               (2) Each of TOUSA and each Subsidiary (A) is a corporation,
limited liability company, partnership or other entity duly organized and
validly existing under the laws of the jurisdiction of its organization; (B) has
all requisite corporate or other power and authority necessary to own its
property and carry on its business as now being conducted and (C) is qualified
to do business and is in good standing in all jurisdictions in which the nature
of the business conducted by it or its ownership of property

7



--------------------------------------------------------------------------------



 



makes such qualification necessary, except where the failure to be so qualified
and be in good standing, in the aggregate, could not reasonably be expected to
have, in the aggregate, a Material Adverse Effect. A “Material Adverse Effect”
means (x) a material adverse effect on the business, condition (financial or
other), results of operations, performance, properties of TOUSA and the
Subsidiaries, taken as a whole, or (y) an adverse effect on the ability to
consummate the transactions contemplated by the Settlement Agreement on a timely
basis.
               (3) The public accountants whose report is included in TOUSA’s
most recent Form 10-K are independent within the meaning of the Act. The
historical financial statements (including the notes thereto) included in
TOUSA’s most recent 10-K present fairly in all material respects the
consolidated financial position, results of operations, cash flows and changes
in stockholder’s equity of the entities to which they relate at the respective
dates and for the respective periods indicated. All such financial statements
have been prepared in accordance with generally accepted accounting principles
in the United States (“GAAP”) applied on a consistent basis throughout the
periods presented (except as disclosed therein) and in compliance with
Regulation S-X (“Regulation S-X”) under the Exchange Act.
               (4) TOUSA is not, and after giving effect to the transactions
contemplated by this Settlement Agreement will not be, required to be registered
as an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
               (5) The issuance of the Securities as contemplated by this
Settlement Agreement will not cause any holder of any shares of capital stock,
securities convertible into or exchangeable or exercisable for capital stock or
options, warrants or other rights to purchase capital stock or any other
securities of TOUSA to have any right to acquire any shares of preferred stock
or common stock of TOUSA, other than the Warrants and the convertible preferred
stock issued to the Senior Mezzanine Lenders.
     Section 7. Covenants. Upon execution of the Settlement Agreement and
pending the Effective Date or Termination (as such terms are defined below), the
Parties severally hereby agree and covenant that, subject to the conditions set
forth in this Settlement Agreement:
          (a) Each of the Junior Mezzanine Lenders shall not, directly or
indirectly, sell, pledge, hypothecate, or otherwise transfer any Junior
Mezzanine Debt, or any option, right to acquire, or voting, participation or any
other interest therein (each, a “Transfer”), except to a purchaser or other
entity that represents that it will execute and deliver (and who does so execute
and deliver) to TOUSA and the Junior Mezzanine Lender within two business days
of settlement of such trade or transfer an agreement in writing to assume and be
bound by all of the terms of this Settlement Agreement with respect to the
Junior Mezzanine Debt, including, without limitation, all of the releases
provided for herein (which agreement shall include the representations and
warranties set forth in Section 6 hereof) (the “Assumption Agreement”);
provided, however, that any Transfer shall be deemed ineffective without an
executed Assumption Agreement;

8



--------------------------------------------------------------------------------



 



          (b) the Junior Mezzanine Lenders and the Junior Mezzanine
Administrative Agent shall refrain from commencing any action, lawsuit or
proceeding, or taking any action whatsoever, against any of the (i) TOUSA
Entities, (ii) Transeastern JV Entities, (iii) Falcone Entities or (iv) Kendall
Entities (as defined below), that would in any way impair the consummation of
the Settlement Agreement;
          (c) the TOUSA Entities and/or the Transeastern JV Entities shall
refrain from commencing any action, lawsuit or proceeding, or taking any action
whatsoever, against any of the Junior Mezzanine Lenders or the Junior Mezzanine
Administrative Agent, that would in any way impair the consummation of the
Settlement Agreement;
          (d) the Parties shall use commercially reasonable efforts to take or
cause to be taken all commercially reasonable actions necessary to effectuate,
support and consummate the transactions set forth in this Settlement Agreement
subject to terms and conditions hereof;
          (e) the TOUSA Entities agree not to, and not to permit any Subsidiary
to, sell, offer for sale or solicit offers to buy any security (as defined in
the Act) that would be integrated with the sale of the Securities in a manner
that would require the registration under the Act of the placement of the
Securities with the Junior Mezzanine Lenders;
          (f) the TOUSA Entities agree not to, and to cause its Affiliates not
to, resell any of the Securities that have been reacquired by any of them;
          (g) the TOUSA Entities agree not to engage, not to allow any
Subsidiary to engage, and to cause its other Affiliates and any Person acting on
their behalf not to engage, in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Act) in connection
with any offer or sale of the Securities in the United States;
          (h) the TOUSA Entities agree to comply with their obligations under
the letter of representations to Depository Trust Company (“DTC”) relating to
the approval of the Securities by DTC for “book-entry” transfer and to use their
best efforts to obtain approval of the Securities by DTC for “book-entry”
transfer; and
          (i) the TOUSA Entities agree that from and after the Effective Date,
for so long as any Warrants remain outstanding, reserve a sufficient number of
shares of Common Stock for issuance upon exercise of such Warrants.
     Section 8. No Waiver of Participation and Reservation of Rights. This
Settlement Agreement is part of a proposed settlement of disputes among the
Parties. Except as expressly provided in this Settlement Agreement, nothing
herein is intended to, does or shall be deemed in any manner to waive, limit,
impair or restrict the ability of each of the Parties to protect and preserve
its respective rights, remedies and interests. Without limiting the foregoing
sentence in any way, if the actions contemplated by this Settlement Agreement
are not consummated, if a Termination Event (as defined below) occurs or if this
Settlement Agreement is otherwise terminated for any reason, the Parties each
fully reserve any and all rights, remedies and interests.

9



--------------------------------------------------------------------------------



 



     Section 9. Conditions Precedent to the Effective Date. Notwithstanding
anything contained herein, it is understood and agreed that this Settlement
Agreement, and the Parties’ obligations hereunder, shall be effective on the
date (the “Effective Date”) that all of the conditions contained in this
Section 9 (the “Closing Conditions”) are satisfied:
          (a) TOUSA Closing Conditions:
               (1) The Warrant Agreement, substantially in the form attached
hereto as Exhibit A, shall have been executed and delivered by each of the
parties thereto;
               (2) the Registration Rights Agreement relating to the underlying
common stock under the Warrant Agreement, substantially in the form attached
hereto as Exhibit B, shall have been executed and delivered by each of the
Parties thereto;
               (3) the TOUSA Entities shall have consummated a financing in an
amount not less than $500 million on substantially similar terms and conditions
as set forth in the financing commitment letter issued to TOUSA by Citibank
Global Markets, Inc. and certain of its affiliates (“Citibank”), dated June 20,
2007 (the “Commitment Letter”), no later than July 31 2007, a true, correct and
complete copy of which has been provided to the Junior Mezzanine Administrative
Agent;
               (4) the TOUSA Entities shall have entered into an amendment to
TOUSA’s Credit Agreement on substantially similar terms and conditions as set
forth in the Commitment Letter no later than July 31, 2007;
               (5) the Junior Mezzanine Lenders and the Junior Mezzanine
Administrative Agent shall be in compliance with the applicable representations
and warranties set forth in Section 6;
               (6) the TOUSA Entities shall have received (i) from the Senior
Successor Administrative Agent a payoff letter (the “Payoff Letter”)
acknowledging repayment of all principal, interest and fees comprising the
Senior Debt and providing for the assignment to Citibank of the mortgages
pledged to the Senior Lenders in connection with issuance of the Senior Debt and
(ii) from 100% of the Senior Lenders a release and discharge of all claims
relating to the Senior Debt, including, without limitation, all liabilities
under the Carve-Out Guaranties and the Completion Guaranties, in form and
substance satisfactory to TOUSA in its sole discretion;
               (7) the TOUSA Entities and the Falcone Entities shall have
consummated a global settlement;
               (8) the TOUSA Entities shall have obtained and consummated a
global settlement with Kendall Land Development, LLC, Boschetti Capital Partners
LLC, Prestige Builders Capital Investments, LLC, Jose Boschetti, Sylvia
Boschetti, Martin Caparros, Jr. and Patricia Caparros (collectively the “Kendall
Entities”);
               (9) the TOUSA Entities shall have executed and consummated a
global settlement with 100% of the Senior Mezzanine Lenders, the Senior
Mezzanine Administrative Agent, DBTCA and DBSI, providing for the release and

10



--------------------------------------------------------------------------------



 



discharge of claims in any way relating to the Senior Mezzanine Debt and any
ancillary agreements thereto, including, without limitation, all liabilities
under the Carve-Out Guaranties and the Completion Guaranties in exchange for
consideration provided in such settlement agreement;
               (10) 100% of the Senior Lenders shall have executed a mutual
release and consent agreement with the Falcone Entities providing for the
release and discharge of claims in any way relating to the Senior Debt,
including, without limitation, all liabilities under the Carve-Out Guaranties;
               (11) 100% of the Senior Mezzanine Lenders and the Senior
Mezzanine Administrative Agent shall have executed and consummated a global
settlement with the Falcone Entities providing for the mutual releases and
discharge of claims in form and substance satisfactory to the parties thereto;
               (12) 100% of the Junior Mezzanine Lenders and the Junior
Mezzanine Administrative Agent shall have executed and consummated a global
settlement with the Falcone Entities providing for the mutual releases and
discharge of claims in form and substance satisfactory to the parties thereto;
               (13) the Senior Successor Administrative Agent shall have
delivered to Kendall Land Development, LLC (“KLD”) executed documents reasonably
required by KLD in connection with the Property acknowledging the termination of
that certain Option and Development Agreement by and between KLD and EHT, as
successor in interest to Transeastern Vizcaya, LLC, dated August 31, 2004 (the
“Option Agreement”) and agreeing that the liens created by the Collateral
Assignment of Contracts, Contract Rights and Related Property, dated August 1,
2005, are no longer in effect and that the Senior Successor Administrative Agent
has no further rights of any nature with respect to the property that is subject
to the Option Agreement;
               (14) 100% of the Senior Mezzanine Lenders and the Senior
Mezzanine Administrative Agent shall have executed and consummated a global
settlement with the Kendall Entities providing for the mutual releases and
discharge of claims in form and substance satisfactory to the parties thereto;
               (15) 100% of the Junior Mezzanine Lenders and the Junior
Mezzanine Administrative Agent shall have executed and consummated a global
settlement with the Kendall Entities providing for the release and discharge of
claims in form and substance satisfactory to the parties;
               (16) no order has been entered by a state or federal court
enjoining the consummation of the transactions contemplated by this Settlement
Agreement; and
               (17) the Junior Mezzanine Lenders and the Junior Mezzanine
Administrative Agent will not be in breach of the terms or conditions of, or
their respective obligations relating to, this Settlement Agreement which shall
be in full force and effect;

11



--------------------------------------------------------------------------------



 



provided, however, the determination of whether the Closing Conditions of this
Section 9(a) have been satisfied shall be within the reasonable discretion of
the TOUSA Entities; provided further, that any Closing Condition in this Section
9(a) may be waived by the TOUSA Entities in their sole discretion.
          (b) Junior Mezzanine Lenders’ Closing Conditions:
               (1) The Warrant Agreement, substantially in the form attached
hereto as Exhibit A, shall have been executed and delivered by each of the
parties thereto;
               (2) the Registration Rights Agreement relating to the underlying
common stock under the Warrant Agreement, substantially in the form attached
hereto as Exhibit B, shall have been executed and delivered by each of the
Parties thereto;
               (3) the TOUSA Entities shall have consummated a financing in an
amount not less than $500 million on substantially similar terms and conditions
as set forth in the Commitment Letter no later than July 31 2007, a true,
correct and complete copy of which has been provided to the Junior Mezzanine
Administrative Agent;
               (4) the TOUSA Entities shall have entered into an amendment to
TOUSA’s Credit Agreement on substantially similar terms and conditions as set
forth in the Commitment Letter no later than July 31, 2007;
               (5) the TOUSA Entities shall be in compliance with the applicable
representations and warranties set forth in Section 6;
               (6) the TOUSA Entities shall have paid the amounts set forth in
the Payoff Letter to the Senior Lenders with respect to the Senior Debt, a true,
correct and complete copy of which has been provided to the Junior Mezzanine
Administrative Agent;
               (7) the TOUSA Entities shall have executed and consummated a
global settlement with 100% of the Senior Mezzanine Lenders, the Senior
Mezzanine Administrative Agent, DBTCA and DBSI, providing for the release and
discharge of claims in any way relating to the Senior Mezzanine Debt and any
ancillary agreements thereto, including, without limitation, all liabilities
under the Carve-Out Guaranties and the Completion Guaranties in exchange for
consideration provided in such settlement agreement;
               (8) 100% of the Senior Mezzanine Lenders and the Senior Mezzanine
Administrative Agent shall have executed and consummated a global settlement
with the Falcone Entities providing for mutual releases and discharge of claims
in form and substance satisfactory to the parties thereto;
               (9) 100% of the Junior Mezzanine Lenders and the Junior Mezzanine
Administrative Agent shall have executed and consummated a global settlement
with the Falcone Entities providing for mutual releases and discharge of claims
in form and substance satisfactory to the parties thereto;

12



--------------------------------------------------------------------------------



 



               (10) TOUSA shall have provided the Junior Mezzanine
Administrative Agent and the Junior Mezzanine Lenders with customary legal
opinions for private issuances of securities similar to the Securities;
               (11) TOUSA shall have paid all professional fees and expenses in
accordance with the terms and conditions set forth in Section 10;
               (12) no order has been entered by a state or federal court
enjoining the consummation of the transactions contemplated by this Settlement
Agreement;
               (13) the TOUSA Entities and the Transeastern JV Entities will not
be in breach of the terms or conditions of, or their respective obligations
relating to, this Settlement Agreement, which shall be in full force and effect;
provided, however, the determination of whether the Closing Conditions of this
Section 9(b) have been satisfied shall be within the reasonable discretion of
the Junior Mezzanine Lenders holding in excess of 66 2/3% of the Junior
Mezzanine Debt; provided further, that any Closing Condition in this Section
9(b) may be waived by such Junior Mezzanine Lenders in their reasonable
discretion.
     Section 10. Professional Fees and Expenses. On the Effective Date, and
subject to the submission of reasonably detailed invoices (subject to redaction)
to TOUSA, TOUSA shall pay the professional fees and expenses incurred by White &
Case LLP and The Blackstone Group in connection with the restructuring of the
Junior Mezzanine Obligations and the Legal Actions; provided, however, that the
fee payable to The Blackstone Group shall be in the amount as previously
disclosed to TOUSA; provided, further, however, that on and after June 26, 2007,
TOUSA shall not be responsible for, and shall not pay, any professional fees and
expenses incurred by White & Case LLP with respect to any matter other than the
documentation and consummation of this Settlement Agreement (including the
satisfaction of the conditions set forth in Section 9) and the final
documentation of the Warrant Agreement and Registration Rights Agreement and the
documentation contemplated thereby (the “Final Documentation”), including,
without limitation, any professional fees and expenses relating to the Legal
Actions or litigation relating to the Final Documentation (except to the extent
provided therein).
     Section 11. Discontinuance and Dismissal of the Legal Actions. Upon
execution of the Settlement Agreement and pending the Effective Date or
Termination (as defined below) of this Settlement Agreement, the Parties agree
to (a) cease all litigation efforts or any other activity with respect to the
Legal Actions and (b) execute and submit any and all appropriate stipulations
extending deadlines with respect to the Legal Actions. On the Effective Date,
the Parties shall take all actions necessary to dismiss and/or discontinue the
Legal Actions, and any notice or stipulation of dismissal shall be attached
hereto.
     Section 12. Trading Restrictions. From and after the Effective Date, the
Junior Mezzanine Lenders (and as holders of the Warrants) and each other Party,
and each of their respective subsidiaries, officers, directors, employees, and
affiliates, will be restricted from trading in, owning (except for common stock
owned by the Parties hereto on the date hereof) or shorting, or taking any
action, directly or indirectly, to cause a third party to trade in, own or
short, TOUSA’s common stock until the end of the

13



--------------------------------------------------------------------------------



 



pricing period as set forth in Section 5(a) of the Warrant Agreement.
     Section 13. Termination. This Settlement Agreement shall terminate
(i) immediately upon written agreement of all Parties to terminate the
Settlement Agreement or (ii) upon the non-occurrence of the Effective Date on or
before July 31, 2007, unless otherwise agreed to by the TOUSA Entities and the
Junior Mezzanine Lenders holding in excess of 66 2/3% of the then outstanding
Junior Mezzanine Debt; provided, however, that such termination of the
Settlement Agreement shall not restrict the Parties’ rights and remedies for any
prior breach of the Settlement Agreement by any Party.
     Section 14. Effect of Termination. In the event this Settlement Agreement
terminates pursuant to Section 13 (the “Termination”), this Settlement Agreement
shall terminate as to all Parties. Upon a Termination, the obligations of each
of the Parties hereunder, including (for the avoidance of doubt) the releases in
Sections 4 and 5 hereof, shall be null and void and be of no further force and
effect; provided, however, that no such Termination shall relieve any Party from
liability for its breach or non-performance of its obligations hereunder prior
to the date of such Termination.
     Section 15. Governing Law; Jurisdiction. This Settlement Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, regardless of the laws that might otherwise govern under applicable
principles of conflict of laws of the State of New York. By its execution and
delivery of this Settlement Agreement, each of the Parties hereto hereby
irrevocably and unconditionally agrees for itself that any legal action, suit or
proceeding against it with respect to any matter under or arising out of or in
connection with this Settlement Agreement or for recognition or enforcement of
any judgment rendered in any such action, suit or proceeding, shall be brought
in a state or federal court of competent jurisdiction in the State of New York
County of New York. By execution and delivery of this Settlement Agreement, each
of the Parties hereto hereby irrevocably accepts and submits to the nonexclusive
jurisdiction of such court, generally and unconditionally, with respect to any
such action, suit or proceeding.
     Section 16. Notices. All demands, notices, requests, consents and
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally or by courier service, messenger, facsimile
or, if duly deposited in the mails, by certified or registered mail, postage
pre-paid, return receipt requested, and shall be deemed to have been duly given
or made: (a) upon delivery, if delivered personally or by courier service or
messenger, in each case with record of receipt; (b) upon transmission with
confirmed delivery, if sent by facsimile or telecopy; or (c) when received after
being sent by certified or registered mail, postage pre-paid, return receipt
requested, to the following addresses or such other addresses as may be
furnished hereafter by notice in writing, to the following Parties:

                  If to the TOUSA Entities:

Attn: Antonio B. Mon
Attn: Paul Berkowitz
TOUSA, Inc.

14



--------------------------------------------------------------------------------



 



                  4000 Hollywood Boulevard
Suite 500N
Hollywood, FL 33021
Facsimile: (954) 364-4010

with copies to:

Attn: Paul M. Basta
Kirkland & Ellis LLP
153 E. 53rd Street
New York, NY 10022-4611
Facsimile: (212) 446-4900

If to the Transeastern JV Entities:

Attn: Sorana L. Georgescu
EH/Transeastern, LLC
4000 Hollywood Boulevard
Suite 500-N
Hollywood, FL 33021
Facsimile: (954) 364-4010

with copies to:

Attn: James L. Patton, Jr.
Young Conaway Stargatt & Taylor
The Brandywine Building
100 West Street
17th Floor
P.O. Box 391
Wilmington, DE 19899
Facsimile: (302) 571-1253

If to the Junior Mezzanine Lenders:

Attn: Mark B. Cohen
Deutsche Bank Trust Company Americas, as Junior
Mezzanine Administrative Agent
60 Wall Street
11th Floor
New York, New York 10005
Facsimile: (212) 797-5696

with copies to:

Attn: Sandeep Qusba
White & Case LLP
1155 Avenue of the Americas
New York, NY 10036-2787
Facsimile: (212) 354-8113

15



--------------------------------------------------------------------------------



 



     Section 17. Entire Agreement. This Settlement Agreement constitutes the
full and entire understanding and agreement among the Parties with regard to the
subject matter hereof and supersedes all prior agreements with respect to the
subject matter hereof.
     Section 18. Headings. The headings of the paragraphs and subparagraphs of
this Settlement Agreement are inserted for convenience only and shall not affect
the interpretation hereof.
     Section 19. Successors and Assigns. This Settlement Agreement is intended
to bind and inure to the benefit of the Parties and their respective permitted
successors and assigns; provided however, nothing contained in this paragraph
shall be deemed to permit sales, assignments or transfers that would otherwise
not be in accordance this Settlement Agreement.
     Section 20. Covenant Not to Assign. Except as provided in Section 7(a), the
Parties hereby agree that no Party may assign, directly or indirectly, all or
part of its rights or obligations under this Settlement Agreement without the
prior written consent of each Party, which consent shall not be unreasonably
withheld or delayed.
     Section 21. Specific Performance. Each Party hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Settlement Agreement will cause the other Parties to sustain damages for
which such other Parties would not have an adequate remedy at law for money
damages and, therefore, each Party hereto agrees that, in the event of any such
breach, such other parties shall be entitled to the remedy of specific
performance of such covenants and agreements and injunctive and other equitable
relief in addition to any other remedy to which such parties may be entitled at
law or in equity.
     Section 22. Several, Not Joint, Obligations. The agreements,
representations and obligations of the Parties under this Settlement Agreement
are, in all respects, several and not joint.
     Section 23. Remedies Cumulative. All rights, powers and remedies provided
under this Settlement Agreement or otherwise available in respect hereof at law
or in equity shall be cumulative and not alternative, and the exercise of any
right, power or remedy thereof by any party shall not preclude the simultaneous
or later exercise of any other such right, power or remedy by such party.
     Section 24. No Waiver. The failure of any Party hereto to exercise any
right, power or remedy provided under this Settlement Agreement or otherwise
available in respect hereof at law or in equity, or to insist upon compliance by
any other Party hereto with its obligations hereunder, and any custom or
practice of the parties at variance with the terms hereof, shall not constitute
a waiver by such Party of its right to exercise any such or other right, power
or remedy or to demand such compliance.

16



--------------------------------------------------------------------------------



 



     Section 25. Counterparts. This Settlement Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
shall constitute one and the same Settlement Agreement. Delivery of an executed
signature page of this Settlement Agreement by facsimile or email shall be as
effective as delivery of a manually executed signature page of this Settlement
Agreement.
     Section 26. Severability. Any provision of this Settlement Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction and any such prohibited or unenforceable provision shall be deemed
reformed and construed so that it will be valid, legal and enforceable and not
prohibited to the maximum extent permitted by applicable law.
     Section 27. Third-Party Beneficiaries. Unless expressly stated herein, this
Settlement Agreement shall be solely for the benefit of the Parties and no other
person or entity shall be a third party beneficiary hereof.
     Section 28. No Solicitation. This Settlement Agreement is not intended to
be, and each signatory to this Settlement Agreement acknowledges that, this
Settlement Agreement is not, whether for the purposes of section 1125 and 1126
of title 11 of the United States Code or otherwise, a solicitation for the
acceptance or rejection of a plan of reorganization for any of the companies.
     Section 29. Settlement Discussions. This Settlement Agreement is a proposed
settlement of a dispute among the Parties. Nothing herein shall be deemed an
admission of any kind. Pursuant to Federal Rule of Evidence 408 and any
applicable State rules of evidence, this Settlement Agreement and all
negotiations relating thereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce the terms of this Settlement
Agreement.
     Section 30. Consideration. It is hereby acknowledged by the Parties hereto
that, other than the agreements, covenants, representations and warranties set
forth herein, no consideration shall be due or paid to any Party for its entry
into this Settlement Agreement.
     Section 31. Receipt of Adequate Information; Representation by Counsel.
Each Party acknowledges that it has received adequate information to enter into
this Settlement Agreement and that it has been represented by counsel in
connection with this Settlement Agreement and the transactions contemplated by
this Settlement Agreement. Accordingly, any rule of law or any legal decision
that would provide any party with a defense to the enforcement of the terms of
this Settlement Agreement against such party shall have no application and is
expressly waived. The provisions of the Settlement Agreement shall be
interpreted in a reasonable manner to effect the intent of the Parties.
     Section 32. Time of the Essence. Time is of the essence with respect to all
provisions of this Settlement Agreement that specify a time for performance.
[Signature Pages Follow]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused to be duly executed and
delivered this Settlement Agreement as of the date first above written.

            TECHNICAL OLYMPIC S.A.
      By:   /s/ Konstantinos K. Stengos         Name:   Konstantinos K. Stengos 
      Title:   President        TOUSA, INC.
      By:   /s/ Paul Berkowitz         Name:   Paul Berkowitz        Title:  
EVP        TOUSA, LLC
      By:   /s/ Paul Berkowitz         Name:   Paul Berkowitz        Title:  
EVP        TOI, LLC
      By:   /s/ Paul Berkowitz         Name:   Paul Berkowitz        Title:  
EVP        TOUSA HOMES, L.P.
      By:   /s/ Paul Berkowitz         Name:   Paul Berkowitz        Title:  
EVP   





--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the Parties hereto have caused to be duly executed and
delivered this Settlement Agreement as of the date first above written.

            TE/TOUSA, LLC
      By:   /s/ Sorana Georgescu         Name:   Sorana Georgescu       
Title:   Secretary        TE/TOUSA MEZZANINE TWO, LLC
      By:   /s/ Sorana Georgescu         Name:   Sorana Georgescu       
Title:   Secretary        TE/TOUSA MEZZANINE, LLC
      By:   /s/ Sorana Georgescu         Name:   Sorana Georgescu       
Title:   Secretary        TE/TOUSA SENIOR, LLC
      By:   /s/ Sorana Georgescu         Name:   Sorana Georgescu       
Title:   Secretary        EH/TRANSEASTERN, LLC
      By:   /s/ Sorana Georgescu         Name:   Sorana Georgescu       
Title:   VP and Secretary   





--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the Parties hereto have caused to be duly executed and
delivered this Settlement Agreement as of the date first above written.

            DEUTSCHE BANK TRUST COMPANY AMERICAS
as Junior Mezzanine Administrative Agent
      By:   /s/ Mark B. Cohen         Name:   Mark B. Cohen        Title:  
Managing Director              By:   /s/ Dusan Lazarov         Name:   Dusan
Lazarov        Title:   Vice President        DEUTSCHE BANK SECURITIES INC.
as Sole Lead Arranger and Sole Book Running Manager and Plaintiff in the DBSI
Action
      By:   /s/ Linda Wang         Name:   Linda Wang        Title:   Director 
            By:   /s/ James Rolison         Name:   James Rolison       
Title:   Director   





--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the Junior Mezzanine Lender hereto has caused to be
duly executed and delivered this Settlement Agreement as of the date first above
written.
     Deutsche Bank Trust Company America, a Junior Mezzanine Lender, holds
$87,500,000 in principal amount of Junior Mezzanine Debt.

            DEUTSCHE BANK TRUST COMPANY AMERICA
      By:   /s/ Mark B. Cohen         Name:   Mark B. Cohen        Title:  
Managing Director              By:   /s/ Dusan Lazarov         Name:   Dusan
Lazarov        Title:   Vice President   





--------------------------------------------------------------------------------



 



         

EXHIBIT A
WARRANT AGREEMENT
[See Exhibit 4.16]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
REGISTRATION RIGHTS AGREEMENT
[See Exhibit 4.19]

 